Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022, that includes a response to the Final Office Action mailed March 21, 2022, has been entered. Claims 1, 7, 8, and 10 have been amended; and claims 21-27 have been newly added. Claims 2, 3, and 11 have been withdrawn. Claims 1-27 are now pending in the application. 
 Withdrawal of Prior Claim Rejections - 35 USC § 103
	Puris et al. do not explicitly disclose that the antimicrobial compound and the histidine in the antimicrobial-histidine conjugate are “not covalently bound to one another”, as now stipulated in newly amended claim 1. Furthermore, while the prior art may disclose ophthalmic compositions that can contain both tobramycin and histidine as separate elements, the prior art does not explicitly disclose or reasonably suggest that tobramycin and histidine will form a non-covalent complex when combined together in a composition. Hence, although Puris et al. disclose that histidine could facilitate the LAT1-mediated transport of tobramycin when the tobramycin and histidine are locked together in a conjugate, one of ordinary skill in the art would not reasonably expect the same if tobramycin and histidine are merely two separate elements present in the same composition. More generally, one of ordinary skill in the art would not have any knowledge or reasonable expectation that histidine imparts any particular advantage or benefit to tobramycin stability or function if tobramycin and histidine are merely two separate elements present in the same composition. Therefore, in view of the present amendment, the 35 USC 103 rejection presented in the Final Office Action mailed March 21, 2022 is hereby withdrawn. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, and 12-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,395,831 (patented July 26, 2022).
Applicant’s elected subject matter is directed to a method of treating an infection caused by gram-negative bacteria in a mammalian eye comprising administering to the eye no more than twice per day an ophthalmic composition comprising i) tobramycin; ii) a “complexing agent”, e.g. histidine; and iii) dexamethasone; wherein i) and ii) form a non-covalent “complex”, wherein the concentration of tobramycin is 2-3 wt% and the concentration of dexamethasone is 0.02-0.15 wt%, wherein the weight ratio of histidine to tobramycin is about 3:1, wherein the weight ratio of i) and iii) is at least 25:1, and wherein the gram-negative bacteria can be resistant to penicillin.
Claims 1-10 of U.S. Patent No. 11,395,831 are directed to a pharmaceutical formulation comprising an ophthalmologically suitable complex comprising tobramycin and histidine, and dexamethasone; wherein the concentration of dexamethasone is 0.02-0.15 wt%, the weight ratio of histidine to tobramycin is e.g. about 2:1, and wherein the composition prevents detectable or significant growth of a bacterial infective agent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 11,395,831 discloses that the composition can be employed in a method to treat infection in a mammalian eye, including infection caused by gram-negative bacteria resistant to penicillin, that the tobramycin concentration can be e.g. 1-3 wt%, and that the weight ratio of tobramycin and dexamethasone can be 25:1.
***It is hereby acknowledged that Applicant has filed a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b), with respect to U.S. Patent Application Nos. 17/516,670 (now U.S. Patent No. 11,298,368), 17/327,701 (now U.S. Patent No. 11,344,566), 17/516,611, and 17/516,624. 
Rejoinder of claim 11
	Although the elected subject matter is being rejected on the ground of Obviousness-Type Double Patenting, because the tobramycin-histidine complex is no longer subject to a prior-art rejection, as a courtesy, and in the interest of furthering compact prosecution, the search and examination is being extended to non-elected species of complexing agent at this time. 
In response to the restriction/election requirement of September 14, 2021, Applicant elected “histidine” as the species of complexing agent. Claims in which the complexing agent is limited to histidine are found to overcome the prior art. Therefore, the search and examination are now being extended to the disclosed, non-elected species of complexing agent, i.e. polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG). The requirement to elect a single disclosed species of complexing agent is hereby withdrawn. 
Therefore, claim 11, directed to the complexing agent being e.g. polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), previously withdrawn, is hereby rejoined for examination at this time.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10, as now amended, stipulates that the concentration of the antibacterial active is 2-10 wt%. It is noted that the specification discloses the concentration of the active compound can be “0.1-about 10% w/v, such as between about 0.3-about 5% w/v, between about 0.6-about 5% w/v, or between about 1 and about 3% w/v, e.g., approximately 2.5% w/v”. While Applicant could be said to have adequate support for 2.5-10 w%, Applicant does not have adequate support for 2-10 wt%. 
Claim 21 stipulates that the concentration of the antibacterial active is 2-5 wt%. It is noted that the specification discloses the concentration of the active compound can be “0.1-about 10% w/v, such as between about 0.3-about 5% w/v, between about 0.6-about 5% w/v, or between about 1 and about 3% w/v, e.g., approximately 2.5% w/v”. While Applicant could be said to have adequate support for 2.5-5 w%, Applicant does not have adequate support for 2-5 wt%. 
Claim 22 stipulates that the concentration of the antibacterial active is 2-3 wt%. It is noted that the specification discloses the concentration of the active compound can be “0.1-about 10% w/v, such as between about 0.3-about 5% w/v, between about 0.6-about 5% w/v, or between about 1 and about 3% w/v, e.g., approximately 2.5% w/v”. While Applicant could be said to have adequate support for 2.5-3 w%, Applicant does not have adequate support for 2-3 wt%. 
Claims 23-25 provide that the molar ratio of histidine to tobramycin is “greater than 1:1”, “less than about 50:1”, and “about 3:1”, respectively. The specification discloses “the ratio of complexing agent to API is AOA about 0.5:1 to about 2:1 weight or w/v, such as about 0.75:1 to about 1.25:1 w/v, such as about 0.9:1 to about 1.1:1 w/v or about 1:1 w/v”. The specification does not disclose the molar ratios claimed. 
Claims 26 and 27 provide that the weight ratio of tobramycin to dexamethasone is “greater than about 20:1” and “at least about 25:1”, respectively. The original specification provides support for a ratio of 40:1, or 35:1, or 30:1, or 25:1, or 20:1. The specification does not appear to specify “weight/volume ratio”, and does not provide adequate support for the open-ended ratios claimed, which are far broader in scope. 
This constitutes new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 13, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 stipulates in a wherein clause that the one or more steroid is dexamethasone or a “derivative or analog of dexamethasone having a substantially similar structure…and exhibiting substantially similar pharmaceutical activity as dexamethasone”. “Substantially similar” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain how similar is substantially similar, and one of ordinary skill in the art would not comprehend the metes and bounds of the claimed subject matter. For example, would any steroid compound with anti-inflammatory activity meet the limitation? If so, how does claim 6 further limit claim 5?
Claim 11 stipulates in a wherein clause that the complexing agent is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG) or “an ophthalmologically safe derivative thereof”. One of ordinary skill in the art would not understand the metes and bounds of “an ophthalmologically safe derivative thereof”. For example, would an opthalmologically safe derivative include PEG?
Claim 27 recites the limitation “at least about 25:1”. While “at least” or “about” employed alone are generally considered definite, the phrase “at least about” is considered indefinite. 
Claims 7 and 13 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 4-8, 11, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagle et al. (U.S. Patent No. 5,149,694), in view of Gore et al. (U.S. Patent Application Pub. No. 2013/0157963) and Anonymous (Alcon Laboratories, Inc. [online]; 2012; i.e. “Alcon”).
***Claims 9 and 13 require the complexing agent to be histidine, and claims 10, 17, 19, 21-25 depend (ultimately) from claim 9 or claim 13. Therefore, these claims are not included in the prior art rejection. 
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating an infection caused by gram-negative bacteria in a mammalian eye comprising administering to the eye no more than twice per day an ophthalmic composition comprising i) tobramycin; ii) a “complexing agent”, e.g. polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG); and iii) dexamethasone; wherein i) and ii) form a non-covalent “complex”, wherein the concentration of dexamethasone is 0.02-0.15 wt%, wherein the weight ratio of i) and iii) is at least 25:1, and wherein the gram-negative bacteria can be resistant to penicillin.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cagle et al. disclose a method of treating an infection in a human (i.e. mammalian) eye comprising administering to the eye e.g. twice per day an ophthalmic composition comprising i) an effective amount of tobramycin, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3 wt% and 0.1 wt%, respectively.
Gore et al. disclose methods of treating a disease, such as e.g. an infection, of the eye comprising administering a composition comprising e.g. an antibiotic, a steroid, and polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG); wherein the antibiotic can be e.g. tobramycin, the steroid can be e.g. dexamethasone, and the PCL-PVAc-PEG helps to solubilize and stabilize the tobramycin and the dexamethasone. 
Alcon discloses that 0.3 wt% tobramycin is effective against a wide-variety of gram-negative and gram-positive ophthalmic pathogens, including those that are resistant to penicillin and even some that are resistant to gentamicin.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Cagle et al. do not explicitly disclose that the composition administered contains polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), and that the infection being treated is caused by a gram-negative pathogen or a penicillin-resistant pathogen. These deficiencies are cured by the teachings of Gore et al. and Alcon.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Cagle et al., Gore et al. and Alcon, outlined supra, to devise Applicant’s claimed method. 
Cagle et al. disclose a method of treating an infection in a human (i.e. mammalian) eye comprising administering to the eye e.g. twice per day an ophthalmic composition comprising i) an effective amount of tobramycin, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3 wt% and 0.1 wt%, respectively. Since Gore et al. disclose that the solubility and/or stability of tobramycin and dexamethasone in ophthalmic formulations can be facilitated and improved by polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), and since Alcon discloses that tobramycin is effective against a wide-variety of gram-negative and gram-positive ophthalmic pathogens, including those that are resistant to penicillin and even some that are resistant to gentamicin; one of ordinary skill in the art would thus be motivated to include polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG) in the Friedlaender et al. composition, and to administer the resulting composition to treat infections caused by e.g. gram-negative bacteria resistant to penicillin, with the reasonable expectation that the resulting method will successfully treat blepharitis and associated infections thereof, including those caused by gram-negative bacteria resistant to penicillin.
Since one of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at a composition comprising both tobramycin and polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), and that PCL-PVAc-PEG is clearly interacting with tobramycin, it must follow that these will form the requisite claimed “non-covalent complex”, even though the cited prior art does not specifically disclose the phrase “non-covalent complex”.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 4-6, 8, 11, 12, 14-16, 18, 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlaender et al. (U.S. Patent Application Pub. No. 2009/0023668), in view of Gore et al. (U.S. Patent Application Pub. No. 20130157963) and Anonymous (Alcon Laboratories, Inc. [online]; 2012; i.e. “Alcon”).
***Claims 9 and 13 require the complexing agent to be histidine, and claims 10, 17, 19, 21-25 depend (ultimately) from claim 9 or claim 13. Therefore, these claims are not included in the prior art rejection.
II. Applicant Claims
Applicant’s elected subject matter is directed to a method of treating an infection caused by gram-negative bacteria in a mammalian eye comprising administering to the eye no more than twice per day an ophthalmic composition comprising i) tobramycin; ii) a “complexing agent”, e.g. polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG); and iii) dexamethasone; wherein i) and ii) form a non-covalent “complex”, wherein the weight ratio of i) and iii) is at least 25:1, and wherein the gram-negative bacteria can be resistant to penicillin.  
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Friedlaender et al. disclose a method of treating blepharitis and associated infections thereof in the eye comprising administering to the eye e.g. once or twice per day an ophthalmic composition comprising an antibiotic, e.g. tobramycin, and dexamethasone; wherein the weight ratio of antibiotic to dexamethasone can be up to 500:1 (i.e. 0.5 wt% tobramycin, 0.001 wt% dexamethasone). 
Gore et al. disclose methods of treating a disease, such as e.g. an infection, of the eye comprising administering a composition comprising e.g. an antibiotic, a steroid, and polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG); wherein the antibiotic can be e.g. tobramycin, the steroid can be e.g. dexamethasone, and the PCL-PVAc-PEG helps to solubilize and stabilize the tobramycin and the dexamethasone. 
Alcon discloses that tobramycin is effective against a wide-variety of gram-negative and gram-positive ophthalmic pathogens, including those that are resistant to penicillin and even some that are resistant to gentamicin.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Friedlaender et al. do not explicitly disclose that the composition administered contains polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), and that the infection being treated is caused by a gram-negative pathogen or a penicillin-resistant pathogen. These deficiencies are cured by the teachings of Gore et al. and Alcon.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Friedlaender et al., Gore et al. and Alcon, outlined supra, to devise Applicant’s claimed method. 
Friedlaender et al. disclose a method of treating blepharitis and associated infections thereof in the eye comprising administering to the eye e.g. once or twice per day an ophthalmic composition comprising e.g. tobramycin and dexamethasone; wherein the weight ratio of antibiotic to dexamethasone can be up to 500:1 (i.e. 0.5 wt% tobramycin, 0.001 wt% dexamethasone). Since Gore et al. disclose that the solubility and/or stability of tobramycin and dexamethasone in ophthalmic formulations can be facilitated and improved by polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), and since Alcon discloses that tobramycin is effective against a wide-variety of gram-negative and gram-positive ophthalmic pathogens, including those that are resistant to penicillin and even some that are resistant to gentamicin; one of ordinary skill in the art would thus be motivated to include polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG) in the Friedlaender et al. composition, and to administer the resulting composition to treat infections caused by e.g. gram-negative bacteria resistant to penicillin, with the reasonable expectation that the resulting method will successfully treat blepharitis and associated infections thereof, including those caused by gram-negative bacteria resistant to penicillin.
Since one of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at a composition comprising both tobramycin and polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (PCL-PVAc-PEG), and that PCL-PVAc-PEG is clearly interacting with tobramycin, it must follow that these will form the requisite claimed “non-covalent complex”, even though the cited prior art does not specifically disclose the phrase “non-covalent complex”. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617